DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities: published paragraph [0053] references the BLE module both as BLE module 10 and BLE module 18.  As best understood, BLE module 18 is an error. 
	 Appropriate correction is required.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 9 and 15 recite “wherein the plurality of components further comprises a concentration sensor configured to detect a concentration of a substance in an atmosphere, and a component other than the concentration sensor is at a smallest distance from the temperature sensor.” It is unclear what is meant by “a smallest distance from the temperature sensor”. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant-cited JP2007212054 (herein after “Masashi”, English translation provided by examiner)
Claim 1: Masashi teaches a multifunctional environmental sensor device connectable to a terminal of an electronic device for use, the sensor device comprising: a substrate (board 1); a plurality of different types of components (humidity sensor 21, temperature sensor 22, impact sensor 23) mounted on the substrate (board 1); and a wiring pattern located on a surface of the substrate (the devices all connect to the CPU 31 and USB 7, Fig. 9, therefore it is understood that the substrate includes the necessary wiring, traces, vias, etc. for connecting the components on the substrate as illustrated), the wiring pattern comprising a contact (USB connector 7) to be in contact with the terminal of the electronic device, wherein the plurality of components comprises an acceleration sensor (impact sensor 23), the substrate is substantially rectangular (see Figs. 1-8), the contact is located at a longitudinal end of the substrate (Figs 1-8.).
	Masashi fails to teach wherein the acceleration sensor is mounted nearer the contact than a middle of the substrate.
	However, mounting a sensor on a substrate can be affected by many design requirements or constraints.  Depending on the additional materials used for the device, adjacent components, potential interference, environmental conditions, installation position, etc. the accelerometer can be placed in a position to best measure acceleration of the intended subject while being protected from interference or mechanical damage. 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to place the accelerometer at a position nearer the contact than a middle of the substrate in order to protect from interference or thermal damage from neighboring components including heat from a battery. 

Claim 5: Masashi teaches the multifunctional environmental sensor device according to claim 1.  Masashi teaches an antenna (antenna 82) configured to communicate wirelessly with an external device (receiving device B, Fig. 10).
	Masashi fails to teach wherein the antenna is mounted at an end of the substrate opposite to the end at which the contact is located.
	However, the placement of the antenna on a circuit board can depend on the type of antenna.  Buried or printed antennas can extend along the perimeter of a circuit board while other antenna elements are typically mounted at an external surface, preferably a corner, in order to have the most clearance in as many directions as possible. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to mount the antenna at an end of the substrate opposite the end at which the contact is located in order to allow the antenna to have as much clearance as possible without any components between the antenna and the external environment thus improving transmission and reception.

Claim 6: Masashi teaches the device of claim 1, previous.  Masashi teaches wherein on a surface of the substrate opposite to the surface on which the contact is located, a component (A/D converter 33) other than a sensor among the plurality of components is mounted in an area opposite to an area in which the contact is located (Figs. 1, 3 show the A/D 33 located in an area opposite to an area in which the contact 7 is located). 

Claim 7: Masashi teaches the device of claim 1, previous.  Masashi teaches wherein the plurality of components further comprises a temperature sensor (temperature sensor 22), the multifunctional environmental sensor device further comprises a housing (outer cases 41, 42 form a housing).
	Masashi fails to teach wherein the housing has vents facing each other in surfaces across the substrate in a width direction, and the temperature sensor is located between the vents.
	However, Masashi addresses the need for the temperature sensor 22 to be in a vented area in order to communicate with the ambient environment. [0044] When the temperature sensor 22 is disposed on the side opposite to the one surface side of the substrate 1 on which the humidity sensor 21 is disposed, air flow holes 11 and 12 that penetrate the substrate 1 in the thickness direction are provided on at least one side of the temperature sensor 22. Provide. By providing the air circulation holes 11 and 12, the other surface side where the temperature sensor 22 is disposed is brought into communication with the one surface side where the humidity sensor 21 is disposed through the air circulation holes 11 and 12. Can be improved.  Thus, Masashi uses ventilation (openings 61, 62) in the housing 41, 42 as well as air circulation holes 11, 12 positioned near the temperature sensor 22 and the openings 61, 62 in order to ensure air flow to the temperature sensor 22. 
	Masashi’s airflow is designed to work in combination with other components.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to consider adjacent elements and placement of said elements in order to not obstruct air flow to a temperature sensor and further place ventilation and the sensor where it will be most advantageous for production, cost, size, etc.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use ventilation holes at any suitable position(s), including vents facing each other in surfaces across the substrate in a width direction, in combination with strategic placement of the temperature sensor in order to ensure air flow to the temperature sensor and therefore an accurate temperature measurement. 
	

Claims 2-3, 11-13, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Masashi in view of Huang et al. (US20120289080 herein after “Huang”).
Claim 2: Masashi teaches the device of claim 1, previous.  Masashi teaches wherein the plurality of components comprises an illuminance sensor ([0028], [0033] illuminance sensor)
	Masashi fails to teach a light.
	However, Huang teaches the use of an LED lamp for indication of operating state [0016], claim 4.  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use a light emitter (LED) with the device of Masashi in order to indicate whether or not the device is receiving power. 
	Masashi in view of Huang fails to teach wherein the light emitter is mounted on a surface of the substrate opposite to a surface of the substrate on which the illuminance sensor is mounted.
	However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to mount a light emitter in a position to not interfere with the illuminance sensor in order to prevent inaccurate illuminance measurement based on light emitted from an LED rather than the target ambient light measurement.

Claim 3:  Masashi in view of Huang teaches the device of claim 2, previous.  Masashi in view of Huang fails to teach further comprising: a cover located over and laterally above the illuminance sensor, the cover having a surface with fine irregularities to scatter light.
	However, a light emitter, when used as an indicator light, must be viewable to a user/operator.  Different types of LEDs can be used in conjunction with a circuit board including glass or plastic, and LEDs having various shapes, sizes, luminance, and mounting requirements (some are flush with the surface, some are dome-shaped and mounted on pins/leg to sit above the circuit board).  Ensuring the LED is visible to the operator and safe from damage can be done in many ways depending on the type of LED, position on the board, the distance from the housing, etc.  The LED can be covered by a lens or any light-transmissive material such that the light from the circuit board reaches a viewable position outside of the housing.  If the light intensity is insufficient, a holographic or reflective diffuser can be used to aid in light transmission.  If the lens is not light-scattering or diffusing, then the light will pass through the glass and not be visible to a user.  If the LED sits far enough above the circuit board, the led can be built into and sealed against the housing.  Therefore, there are many ways for a person having ordinary skill in the art to ensure that 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use a cover located over and laterally above the illuminance sensor, the cover having a surface with fine irregularities to scatter light, or any other suitable LED and window/lens, in order to ensure that the light emitted by the LED is easily viewable to an operator while being protected from damage. 

Claim 11: Masashi in view of Huang teaches the multifunctional environmental sensor device according to claim 2.  Masashi teaches an antenna (antenna 82) configured to communicate wirelessly with an external device (receiving device B, Fig. 10).
	Masashi fails to teach wherein the antenna is mounted at an end of the substrate opposite to the end at which the contact is located.
	However, the placement of the antenna on a circuit board can depend on the type of antenna.  Buried or printed antennas can extend along the perimeter of a circuit board while other antenna elements are typically mounted at an external surface, preferably a corner, in order to have the most clearance in as many directions as possible.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to mount the antenna at an end of the substrate opposite the end at which the contact is located in order to allow the antenna to have as much clearance as possible without any components between the antenna and the external environment thus improving transmission and reception.

Claim 12: Masashi in view of Huang teaches the device of claim 2, previous.  Masashi teaches wherein on a surface of the substrate opposite to the surface on which the contact is located, a component (A/D converter 33) other than a sensor among the plurality of components is mounted in an area opposite to an area in which the contact is located (Figs. 1, 3 show the A/D 33 located in an area opposite to an area in which the contact 7 is located).

Claim 13: Masashi in view of Huang teaches the device of claim 2, previous.  Masashi teaches wherein the plurality of components further comprises a temperature sensor (temperature sensor 22), the multifunctional environmental sensor device further comprises a housing (outer cases 41, 42 form a housing).
	Masashi fails to teach wherein the housing has vents facing each other in surfaces across the substrate in a width direction, and the temperature sensor is located between the vents.
	However, Masashi addresses the need for the temperature sensor 22 to be in a vented area in order to communicate with the ambient environment. [0044] When the temperature sensor 22 is disposed on the side opposite to the one surface side of the substrate 1 on which the humidity sensor 21 is disposed, air flow holes 11 and 12 that penetrate the substrate 1 in the thickness direction are provided on at least one side of the temperature sensor 22. Provide. By providing the air circulation holes 11 and 12, the other surface side where the temperature sensor 22 is disposed is brought into communication with the one surface side where the humidity sensor 21 is disposed through the air circulation holes 11 and 12. Can be improved.  Thus, Masashi uses ventilation (openings 61, 62) in the housing 41, 42 as well as air circulation holes 11, 12 positioned near the temperature sensor 22 and the openings 61, 62 in order to ensure air flow to the temperature sensor 22. 
	Masashi’s airflow is designed to work in combination with other components.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to consider adjacent elements and placement of said elements in order to not obstruct air flow to a temperature sensor and further place ventilation and the sensor where it will be most advantageous for production, cost, size, etc.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use ventilation holes at any suitable position(s), including vents facing each other in surfaces across the substrate in a width direction, in combination with strategic placement of the temperature sensor in order to ensure air flow to the temperature sensor and therefor an accurate temperature measurement.

Claim 17:  Masashi in view of Huang teaches the device of claim 3, previous.  Masashi teaches an antenna (antenna 82) configured to communicate wirelessly with an external device (receiving device B, Fig. 10).
	Masashi fails to teach wherein the antenna is mounted at an end of the substrate opposite to the end at which the contact is located.
	However, the placement of the antenna on a circuit board can depend on the type of antenna.  Buried or printed antennas can extend along the perimeter of a circuit board while other antenna elements are typically mounted at an external surface, preferably a corner, in order to have the most clearance in as many directions as possible.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to mount the antenna at an end of the substrate opposite the end at which the contact is located in order to allow the antenna to have as much clearance as possible without any components between the antenna and the external environment thus improving transmission and reception.

Claim 18:  Masashi in view of Huang teaches the device of claim 3, previous.  Masashi teaches wherein on a surface of the substrate opposite to the surface on which the contact is located, a component (A/D converter 33) other than a sensor among the plurality of components is mounted in an area opposite to an area in which the contact is located (Figs. 1, 3 show the A/D 33 located in an area opposite to an area in which the contact 7 is located).

Claim 19:  Masashi in view of Huang teaches the device of claim 3, previous.  Masashi teaches wherein the plurality of components further comprises a temperature sensor (temperature sensor 22), the multifunctional environmental sensor device further comprises a housing (outer cases 41, 42 form a housing).
	Masashi fails to teach wherein the housing has vents facing each other in surfaces across the substrate in a width direction, and the temperature sensor is located between the vents.
	However, Masashi addresses the need for the temperature sensor 22 to be in a vented area in order to communicate with the ambient environment. [0044] When the temperature sensor 22 is disposed on the side opposite to the one surface side of the substrate 1 on which the humidity sensor 21 is disposed, air flow holes 11 and 12 that penetrate the substrate 1 in the thickness direction are provided on at least one side of the temperature sensor 22. Provide. By providing the air circulation holes 11 and 12, the other surface side where the temperature sensor 22 is disposed is brought into communication with the one surface side where the humidity sensor 21 is disposed through the air circulation holes 11 and 12. Can be improved.  Thus, Masashi uses ventilation (openings 61, 62) in the housing 41, 42 as well as air circulation holes 11, 12 positioned near the temperature sensor 22 and the openings 61, 62 in order to ensure air flow to the temperature sensor 22. 
	Masashi’s airflow is designed to work in combination with other components.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to consider adjacent elements and placement of said elements in order to not obstruct air flow to a temperature sensor and further place ventilation and the sensor where it will be most advantageous for production, cost, size, etc.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use ventilation holes at any suitable position(s), including vents facing each other in surfaces across the substrate in a width direction, in combination with strategic placement of the temperature sensor in order to ensure air flow to the temperature sensor and therefor an accurate temperature measurement.

Allowable Subject Matter
Claims 8, 10, 16, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art includes Masashi.  Masashi fails to teach, suggest, or make obvious wherein the housing comprises a partition separating the temperature sensor from other components (claims 8, 20) and wherein the housing includes comprises a first housing surrounding the contact to connect to the terminal of the electronic device, and a second housing accommodating the components other than the contact, the first housing is a hollow polygonal prism, the second housing includes comprises an engagement part engaged with an inside portion of the first housing, and the first housing and the second housing are fixed to each other with the engagement part being engaged.
	Masashi teaches the temperature sensor 22, but there is no reasonable teaching, suggestion, or motivation for a person having ordinary skill in the art to add a partition separating the temperature sensor from other components.  This, in combination with the limitations of the claims from which 8 and 20 depend, make claims 8 and 20 objected to allowable. 
	Masashi teaches a housing (outer cases 41, 42) which are connected without engagement portions ([0036] The outer cases 41 and 42 are configured by abutting a first case member 41 made of plastic or the like and a second case member 42, and press the periphery of the substrate 1 at the butting surface. The first case member 41 and the second case member 42 are fixed to each other by a coupling tool (not shown) such as a screw or a nut.)  There is no discussion of the USB connector having any engagement with the outer cases 41, 42, only that the USB connector 7 is fixed to the substrate 1.  Therefore, the limitations of claims 10 and 16, in combination with the limitations of the claims from which 10 and 16 depend, make claims 10 and 16 objected to as allowable. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US7074052 teaches a USB device including engagement portions 159B, 159T without any venting nor any engagement with the terminal as the terminal is integral with the housing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN MORELLO whose telephone number is (313)446-6583. The examiner can normally be reached M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN F MORELLO/Examiner, Art Unit 2861                                                                                                                                                                                                        7/11/22

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861